Citation Nr: 1200441	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the left shoulder, currently evaluated as 10 percent disabling.

2.  Entitlement to the assignment of a separate compensable rating for left shoulder muscle atrophy.

3.  Entitlement to a temporary total rating for convalescence following surgery performed on October 17, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The February 2008 rating decision increased the evaluation for the Veteran's left shoulder degenerative joint disease from 0 percent to 10 percent effective October 31, 2007, the date on which the increased rating claim was received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's current 10 percent disability rating is for left shoulder degenerative joint disease.  In addition to requesting an increase in this rating, the Veteran has claimed entitlement to a separate compensable rating for left shoulder muscle atrophy.  Finally, as part of his claim for an increased rating he claims entitlement to a temporary total rating for convalescence following surgery (left shoulder arthroscopy, subacromial decompression, distal clavicle excision, acromioplasty, labral debridement, and chondroplasty) performed on October 17, 2008.  

The evidence of record is inadequate to decide this claim at the present time.  The most recent VA examination report is from February 2008, i.e., before the October 2008 surgery, and the most recent VA medical records on file are from December 2008.  On remand, the Veteran should be scheduled for an examination to determine the current severity of his left shoulder disability.

The November 2011 informal hearing presentation contends that a separate rating should be assigned for muscle atrophy.  The February 2008 VA examination report actually states that inspection of the Veteran's left shoulder "does show some depression without muscle atrophy."  Because the most recent medical evidence of record is from December 2008, it is unclear whether muscle atrophy has developed in the Veteran's left shoulder in the last three years.  On remand, the Veteran's VA medical records from December 2008 to the present should be obtained.  These records are also potentially relevant to determining entitlement to a temporary total disability rating for convalescence following the October 2008 surgery.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from December 2008 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his left shoulder disability.  The claims folders and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest worksheets for rating shoulder and muscle disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the left shoulder disability.  A complete rationale for any opinions expressed must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the claims, to include consideration of the assignment of a separate compensable rating for left shoulder muscle atrophy, and entitlement to a temporary total rating for convalescence following surgery performed on October 17, 2008.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


